 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDKaiser Foundation Hospitals,Inc. and American Fed-eration of Nurses,Local 535,SEIU, AFL-CIO,CLC, Petitioner.' Case 31-RC-2984July 17, 1975DECISIONAND DIRECTION OF ELECTIONBY CHAIRMAN MURPHY AND MEMBERS JENKINS,KENNEDY,AND PENELLOUpona petition duly filed under Section 9(c) oftheNationalLaborRelations Act, as amended, ahearing in this case was held before Hearing OfficerSheriE.Ross of the National Labor RelationsBoard.Following the close of the hearing,the Re-gional Director for Region 31 transferred this case tothe Board for decision.Thereafter,the Employer, thePetitioner,and Intervenor Kaiser Sunset RegisteredNurses' Association,UNAC,filed briefs.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The parties stipulated that the Employer is aCalifornia corporation engaged in the operation ofhospitals, one of which is located at Sunset andEdgemont in Los Angeles,California.During theyear preceding the hearing,the Employer receivedrevenues in excess of $500,000 and during the sameperiod it purchased in excess of $50,000 in goods andsupplies from concerns located outside the State ofCalifornia.Accordingly, in view of the Employer'ssubstantial effect on commerce,we find that it is en-gaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act toassert jurisdiction in this proceeding.2.The labor organizations involved claim to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and(7) of the Act.4.ThePetitioner seeks to represent the registerednurses employed by the Employer at its Sunset andEdgemont hospital.The Employer,on the otherhand,takes the position that the only appropriateunit should include the registered nurses at both thehospital and the clinic at the Sunset and EdgemontMedical Center. The clinic nurses are presently rep-1Kaiser Sunset Registered Nurses'Association,UNAC,and CaliforniaNurses Association affiliated with American Nurses Association,have bothbeen granted intervention,based on a proper showing of interest.resentedby Intervenor Kaiser Sunset RegisteredNurses' Association, certified by the Board on April3, 1974; that organization contends that the peti-tioned-for unit of hospital nurses constitutes an ap-propriateunit.The other Intervenor, CaliforniaNurses Association, expressed no preference as tothe appropriate unit but desires, as do the other labororganizations involved herein, to participate in anelection in whatever unit the Board finds appropri-ate.The only evidence presented concerning the issueof the appropriate unit consists of the records in twopreviously decided cases in which the Board foundappropriateunitsofregisterednursesattheEmployer's Bellflower and Sunset clinics.2 The latterclinic is part of the same medical complex as thehospital involved herein. In those cases, the Boardfound that the registered nurses at the clinics possessa community of interest separate and distinct fromthat of the registered nurses at the hospitals. Thus,the evidence established that the clinic and hospitalnurses are separately supervised. The day-to-day op-erations of the clinics and hospitals are directed byseparate clinic and hospital administrators who sepa-rately implement the Employer's labor relations andpersonnel policies, hire and discharge nurses, sched-ule working hours, grant leaves of absence, and re-quisition additional nurses. Furthermore, the evi-dence established that the training, skills, duties,experience, and working hours of clinic and hospitalnurses were different. In addition, there is little or notemporary interchange or contact between the hospi-tal and clinic nurses.As indicated above, the Employer contends thatthe only appropriate unit hereinis anoverall unit ofhospital and clinicnurses atthe Sunset and Edge-mont complex. The Employer urges that we recon-sider our previous decisions, referred to above, inlight of the recent amendments to the Act extendingthe Board's jurisdiction over hospitals and the policycontained in the legislative history thereof against theproliferation of bargaining units in health care facili-ties.The Employersuggeststhat we treat the hospitalnurses as anaccretion to the existing certified unit ofclinic nurses, citing such factors as physical proximi-ty, common use of lunchroom and parking facilities,comparable salaries and fringe benefits, identical li-censing requirements,some interchange, and com-mon overall labor relations and personnel policies.Alternatively, the Employersuggeststhat we revokeour certification of the unit of clinic nurses and di-2 SouthernCaliforniaPermanenteMedical Group,209 NLRB 106 (1974),andSouthernCaliforniaPermanenteMedical Group,209 NLRB110 (1974).These cases were decided prior to the enactment of the health care amend-ments to the Act.219 NLRB No. 22 KAISER FOUNDATION HOSPITALS169rect an election in a single overall unit.For the rea-sons hereinafter expressed, we reject the Employer'scontentions.To begin with, the factual basis for finding sepa-rate units of registered nurses at both the hospitaland clinic remains thesame.Thus, the facts listedabove establish clearly the existence of separate linesof supervision and authority in the day-to-day opera-tions of the Employer's hospitals and clinics and fur-ther establish that the registered nurses in the hospi-talspossessdifferenttraining,skills,duties,experience, and working conditions from the regis-tered nurses at the Employer's clinics. In these cir-cumstances, there is a clear basis for finding that sep-arate units of clinic and hospital nurses may beappropriate.In reaching this conclusion we are not unmindfulof the principal thrust of the legislative history of thehealth care amendments to the Act to the effect thatthe Board should make every effort to avoid undueproliferation of bargaining units in the health careindustry. Thus, while in this case an overall com-bined unit of clinic and hospital nurses at the Sunsetand Edgemont medical complex would represent theoptimum registered nurse unit within the meaning ofthe legislative history, we find that the unique historyof bargaining in the unit of clinic nurses and theprior certification of Intervenor Kaiser Sunset Regis-tered Nurses' Association as the exclusive bargainingrepresentative of the nurses in that unit place the in-stant case in a posture that requires us to reach adifferentresult.Thus, we believe that it would defeatthe broad policies of the Act either, as suggested bythe Employer, to revoke our certification of the In-tervenor in the unit of clinic nurses, or to "accrete"the hospital nurses to the unit of clinic nurses with-out affording them an opportunity to vote on theselection of an exclusive bargaining representative.Accordingly, in order to preserve the integrity ofour certification issued in 209 NLRB 110, to protectthe interests of the hospital nurses in the selection ofan exclusive bargaining representative, and to main-tain stability in labor relations in the clinic unit,3 wefind that a unit of registered nurses at the Employer'shospitalmay constitute an appropriate bargainingunit and we shall direct an election therein. However,in accordance with the above findings, and in fur-therance of the congressional policies attendant to3While the parties stipulated at the hearing that no contract had beenexecutedby the Employerand the Intervenor Kaiser Sunset RegisteredNurses'Association covering the clinic nurses,we have been administra-t1vely informed that such a contract was fully negotiated but that the Em-ployer is refusing to execute the contract based on its contention that aseparate unit of clinic nurses is inappropriate.A charge alleging that theEmployerviolated Sec.8(a)(5) of theAct by itsrefusal to execute suchcontractwas filed bythe Intervenor and is currently being held in abeyanceby theRegional Director pending the Board's decision in the instant casethe health care amendments to the Act discussedabove, we find that, in the event Intervenor KaiserSunset Registered Nurses' Association should winthe election among the hospital nurses, said unit ofhospital nurses should be combined with the existingunit of registered nurses employed at the clinic. In sofinding, we are guided by the congressional admoni-tion to avoid undue proliferation of bargaining unitsin the health care industry as well as by the fact thatthe hospital and clinic are located adjacent to oneanother in the same medical complex,sometimes se-parated only by a wall or a corridor. We also believethat combining the two units if the latter result oc-curs will not unduly disturb the bargaining relation-ship now existing between the parties in the smallerclinic unit.Accordingly, for the reasons stated above andupon the entire record, we shall direct an election ina bargaining unit consisting of all registered nursesemployed by the Employer at its Sunset and Edge-mont hospital facility. In the event that a majority ofthe registered nurses in the above unit vote in favorof the Petitioner or the Intervenor California NursesAssociation, we find that the following employees ofthe Employer will constitute a unit appropriate forthepurposes of collective bargaining within themeaning ofSection 9(b) of the Act:All Registered Nurses employed by the Employ-er at its Sunset and Edgemont facility, but ex-cluding;Directors and Assistant Directors ofNursing Services, In-Service Director, Supervi-sors, Nursing Care Coordinators, Nurse TeacherPractioners, Nurse Anesthetists, Guards and Su-pervisors within the meaning of the Act.However, in the event that a majority of the regis-tered nurses in the above voting unit vote in favor ofthe Intervenor Kaiser Sunset Registered Nurses' As-sociation, we find that the following employees willconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act:All registered nurses employed by the Employerat its Sunset and Edgemont hospital and clinicfacilities, excluding directors and assistant direc-tors of nursingservices, in-service director, nurs-ing care coordinators, nurse anesthetists, guards,and supervisors as defined in the Act, and weshall issuethe appropriate certification whichshall supersede the certificationissued in thecase reported at 209 NLRB 110.[Direction of Election omitted from publication.] 4MEMBER KENNEDY, dissenting:Iwould find appropriate and direct an election in[Excelsiorfootnote omitted from publication ] 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDa unit of all registered nurses at the Sunset and Edge-mont Medical Center.My colleagues acknowledge the "principal thrustof the legislative history of the health amendments totheAct to the effect that the Board should makeevery effort to avoid undue proliferation of bargain-ing unitsin the health care industry." Surely, twoseparate units of registered nurses at a single medicalcenter is the type of undue proliferation that must beavoided if the congressional intent is to be imple-mented.The existing bargaining unit, limited to the clinicnurses,was found appropriate and thereafter certi-fied prior to the effective date of the 1974 amend-mentsto the Act. The certification yearhas sinceexpired and no collective-bargaining agreement cov-ering that unit has been signed by the parties. Thebasis for the original exclusion of the hospital nursesfrom the overall unit of registered nurses has ceasedto exist.5 This significant change warrants a redeter-3 SeeDuke University,217 NLRB No. 136 (1975)mination of the unit.6 My colleagues apparently viewthe protection of the certification previously issued tobe of the paramount importance .7 I assign a higherpriority to the implementation of the 1974 healthcare amendments and congressional policy with re-spect thereto.Ibelieve that we have the statutory responsibilityto correct our earlier unit determination to conformto the amendments to the Act. Accordingly, I woulddirect a single election among all registered nurses ofthe medical center even though some of them may becurrently represented by one of the Intervenors.8This would afford all employees an equal voice inchoosing a bargaining representative for the onlyunit that I would deem to be appropriate at this time.6SeeGeneralElectric Company,185 NLRB 13 (1970).7 I do not read the majority decision as holding that in the absence of thiscertificationthey wouldfind separate units appropriatefor theclinic nursesand the hospital nurses.The fact thatthey direct the hospital nurses unit tobe combined with the existing clinical nurses unit in the event that KaiserSunset Registered Association wins the election would appear to be a tacitrejection of two separate units of nursesin this facility ifrepresented by thesame union.8The Board has recognizedthat underspecial circumstancesthat thevoting of both represented and unrepresented employees on the basis of asingle unit is consistentwith thepoliciesof the Act. SeeD V DisplaysCorp.,134 NLRB568 (1961)